Case 2:19-cv-13062-LVP-EAS ECF No. 36 filed 09/08/20        PageID.183    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MILES DAVIS,

             Plaintiff,

                                              Case No. 19-13062
v.                                            Honorable Linda V. Parker

ANTONIO ALVAREZ, et al.,

          Defendants.
________________________________/

OPINION AND ORDER (1) REJECTING PLAINTIFF’S OBJECTIONS TO
   REPORT AND RECOMMENDATION [ECF NO. 35]; (2) ADOPTING
MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION [ECF NO.
 31]; (3) GRANTING TRINITY SERVICES GROUP, INC.’S MOTION TO
DISMISS PLAINTIFF’S COMPLAINT [ECF NO. 15]; & (4) DISMISSING
               SUA SPONTE DEFENDANT JIM PERRY

      On October 17, 2019, Plaintiff Miles Davis—a state prisoner at the Kinross

Correctional Facility in Kincheloe, Michigan—filed this action under 42 U.S.C. §

1983 against Trinity Services Group (“Trinity”) and two of its employees, Antonio

Alvarez (the Kitchen Supervisor) and Jim Perry (the Food Service Director and

Alvarez’s supervisor). (ECF No. 1 at Pg. ID 2-4.) Plaintiff alleges Defendants

served him food that contained rocks and other foreign objects, which violated his

Eighth Amendment right to be free from cruel and unusual punishment. (Id. at Pg.

ID 5-8.) The Court referred the matter to Magistrate Judge Elizabeth A. Stafford

for all pretrial proceedings, including a hearing and determination of all non-
Case 2:19-cv-13062-LVP-EAS ECF No. 36 filed 09/08/20          PageID.184    Page 2 of 5




dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C. §

636(b)(1)(B). (ECF No. 13.) Trinity subsequently moved to dismiss all claims

brought against it. (ECF No. 15.)

      On August 6, 2020, Magistrate Judge Stafford issued a R&R, recommending

that the Court grant Trinity’s motion and sua sponte dismiss the claims against

Perry.1 (ECF No. 31.) In the R&R, Magistrate Judge Stafford concluded that

Trinity and Perry cannot be held liable for the challenged conduct because “[t]he

two incidents [Plaintiff] alleges in his complaint are not enough to show that

Trinity had an unconstitutional policy of allowing rocks in its food, or that Perry

acquiesced to Alvarez knowingly serving food with foreign objects.” (Id. at Pg. ID

154.) Magistrate Judge Stafford further concluded, however, that Plaintiff’s

allegations against Alvarez were sufficient to state a viable deliberate indifference

claim against him. (Id. at Pg. ID 154-57.) Accordingly, Magistrate Judge Stafford

recommended that the claims against Alvarez should not be dismissed.

      At the conclusion of the R&R, Magistrate Judge Stafford informed the

parties that they must file any objections to the R&R within fourteen days. (Id. at


1
 “[T]he Court must sua sponte dismiss a claim filed by a pro se prisoner
proceeding in forma pauperis if the claim (1) is frivolous; (2) fails to state a claim
upon which relief can be granted; or (3) seeks monetary relief against a defendant
who is immune from that relief. 28 U.S.C. § 1915(e)(2)(B); Neitzke v. Williams,
490 U.S. 319, 324 (1989).” (ECF No. 31 at Pg. ID 148.)
                                          2
Case 2:19-cv-13062-LVP-EAS ECF No. 36 filed 09/08/20          PageID.185     Page 3 of 5




Pg. ID 158.) She further advised that, “[i]f a party fails to timely file specific

objections, any further appeal is waived.” (Id. (citing Howard v. Secretary of

HHS, 932 F.2d 505 (6th Cir. 1991).) Plaintiff’s objections appear to be untimely.

(See ECF No. 35 (dated August 21 and postmarked August 24).)

      Even if Plaintiff’s objections were timely, the Court rejects them. Pursuant

to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1), the Court

conducts a de novo review of the portions of the magistrate judge’s R&R to which

a party has filed “specific objection[s]” in a timely manner. Mira v. Marshall, 806

F.2d 636, 637 (6th Cir. 1986). A general objection or one that does nothing more

than disagree with a magistrate judge’s determination, “without explaining the

source of the error,” is not considered a valid objection. Washington v. Jenkins,

2015 WL 5729148, at *4 (E.D. Mich. Sept. 30, 2015) (quoting Howard v. Sec'y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

      Plaintiff’s first objection—that “[Magistrate Judge Stafford’s]

recommendation that the two incidents in his complaint are not enough to show

that Trinity had an unconstitutional policy of allowing rocks in its food” and that

Perry knowingly encouraged or acquiesced in an alleged constitutional violation—

(ECF No. 35 at Pg. ID 173-75)—restates arguments previously presented and

amounts to a mere disagreement with the magistrate judge’s determination. The

R&R explains that Plaintiff’s Complaint does not allege facts suggesting that

                                           3
Case 2:19-cv-13062-LVP-EAS ECF No. 36 filed 09/08/20           PageID.186    Page 4 of 5




anyone associated with Trinity—except Alvarez—was aware of these two

incidents. (ECF No. 31 at Pg. ID 154.) The R&R further explains that, “as for the

specific incident in which Davis was injured, Davis does not allege that Perry or

anyone else from Trinity except Alvarez knew about the large number of rocks in

the beans before his injury.” (Id.) The Court agrees with Magistrate Judge

Stafford’s analysis as to this issue and rejects Plaintiff’s objection.

      Plaintiff’s second and third objections—that Magistrate Judge Stafford erred

in finding that Plaintiff failed to allege that Trinity failed to maintain a system for

supervising and monitoring food service employees and that Perry did not

knowingly encourage or acquiesce to the alleged constitutional violation, (ECF No.

35 at Pg. ID 176, 178)—are indistinguishable from his first. Accordingly, the

Court rejects these objections.

      In sum, after reviewing the August 6, 2020 R&R, the Court concurs with the

conclusions reached by Magistrate Judge Stafford. The Court therefore (i) adopts

the R&R (ECF No. 31); (ii) grants Trinity’s Motion to Dismiss Plaintiff’s

Complaint (ECF No. 15); and (iii) sua sponte dismisses the claims against Perry.




                                            4
Case 2:19-cv-13062-LVP-EAS ECF No. 36 filed 09/08/20          PageID.187   Page 5 of 5




Trinity and Perry are dismissed as parties to this lawsuit.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: September 8, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 8, 2020, by electronic and/or
 U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          5
